In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated August-11, 2003, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury through the affirmations of their examining orthopedist, neurologist, and radiologist (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). In opposition, the plaintiff failed to raise a triable issue of fact. The affirmation of the plaintiffs physician failed to cite the objective tests he performed to measure the plaintiffs limitation of motion (see Jimenez v Kambli, 272 AD2d 581 [2000]; Kauderer v Penta, 261 AD2d 365 [1999]; Giannakis v Paschilidou, 212 AD2d 502 [1995]). Further, the plaintiff’s physician failed to address in his affirmation the nearly three-year gap between the end of his medical treatment and subsequent reexamination of the plaintiff (see Jimenez v Kambli, supra; Smith v Askew, 264 AD2d 834 [1999]). Accordingly, the Supreme Court should have granted the defendants’ motion for summary judgment dismissing the complaint. Santucci, J.P., S. Miller, Smith, Cozier and Fisher, JJ., concur.